Citation Nr: 1411253	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1972 to January 1981, and from October 1987 to August 1990 and from January 2002 to September 2002 and from November 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the issue of service connection for a degenerative lumbar spine disease was initially on appeal.  In a July 2010 Decision Review Officer (DRO) decision, the Houston RO granted service connection for the lumbar spine disease.  This grant of service connection is considered a full grant of the benefits on appeal for the Veteran's lumbar spine claim. As such, the claim of entitlement to service connection for the lumbar spine is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDING OF FACT

Hypertension was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish an etiological link between the Veteran's diagnosed hypertension and his active duty.  


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Hypertension was not incurred in, aggravated by, or presumed to be related to active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and private treatment medical records are associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

A VA examination specifically addressing the claim of entitlement to service connection for hypertension has been provided in April 2010.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, has predicated on a full understanding of the Veteran's medical history, and provided a sufficient evidentiary basis for the claim to be adjudicated.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



Analysis

The Veteran claims entitlement to service connection for hypertension.  He reports that his hypertension began while in service, and continually got worse for three years following his discharge.  

The medical evidence establishes a current diagnosis of hypertension.  The report of the 2010 VA examination confirms the diagnosis that was made as earlier as February 2005. Notably, between 2004 and 2007, the Veteran was treated privately by Dr. J.J.  The Veteran's private medical records reflect that his high blood pressure was noted since 2004, and that he has been treated since 2005.  Shedden element (1) is thereby met. 

As to Shedden element (2), in-service incurrence or aggravation of a disease or injury, service treatment records are silent with respect to complaints, treatment, or diagnosis of hypertension.  However, citing to blood pressure readings recorded in service, the Veteran argues that the initial manifestations of his hypertension were shown, and that a diagnosis of hypertension should have been made.  The evidence of record does not support this argument.

A review of the Veteran's STRs reveals elevated blood pressure readings intermittently in 1988, 1990, 1999, 2002 and 2003 of: 144/72, 158/66, 150/90, 150/93 and 150/93, respectively.  An isolated high blood pressure reading alone is not considered a diagnosis of hypertension.  One high blood pressure reading is not indicative of hypertension.  38 C.F.R. 4.104, Diagnostic Code 7101, Note (1). These blood pressure reading were reviewed and discussed in the report of the April 2010 VA examination.  In this regard, the examiner observed that the blood pressure elevations in service were due to pain or acute illness, and that none were observed during routine physical examinations.  The examiner highlighted how there were long intervals between the elevated readings, and that the high blood pressure readings were taken when the Veteran was in pain due to other medical issues such as a blow to the chest, a foot injury, amputation of the finger, sickness, and a snake bite.  Again, a diagnosis of hypertension was not established until 2005, which is over a year past service discharge.

Due consideration has been to the Veteran's lay assertion that the initial manifestations of this hypertension occurred during active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, cardiovascular disorders, including hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Indeed, there is simply no indication that the Veteran is competent to provide an opinion that the blood pressure readings recorded in service constitute a diagnosis of hypertension or the initial manifestations of hypertension.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Thus, despite his argument to the contrary, the most probative evidence of record fails to establish a diagnosis of hypertension in service.  Shedden element (2) has not been met.  The Board also notes that the record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any findings consistent with a diagnosis of hypertension until February 2005.  

The Board is aware of the provisions of 38 C.F.R. §3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Veteran appears to be contending that he has had hypertension since one year of his discharge from service.  While the Veteran may be competent to report certain symptoms of hypertension over the years since service, the Board notes that a diagnosis of hypertension was not noted during service or found within one year of the Veteran's service discharge.  The Veteran has not described any symptomatology which he may be able to identify with his own senses that may be considered outward manifestations of hypertension.  And, again, a VA examiner has determined that there was no correlation between the elevated blood pressure readings recorded in service and his post-service diagnosis of hypertension.  Continuity of symptomatology is not demonstrated. 

Finally, the third Shedden element, nexus, is also not met as there is no relationship between the Veteran's current disability and his active duty.  A review of the STRs shows that the Veteran did not receive treatment for hypertension during service, and his current medical records do not indicate that his hypertension is related to his active duty.  

The Veteran was afforded a VA examination in April 2010.  At that examination the Veteran reported that he had never been hospitalized for uncontrolled hypertension.  He further reported that he was having dizziness, but that this was eliminated when he was taken off of the third blood pressure medicine that he was on.  The Veteran reported that he had no history of any hypertension or other heart disease.  The examiner opined that it was less likely than not that the Veteran's hypertension was related to his military service.  The examiner rationalized that the blood pressure elevations observed during service were due to pain or acute illness, and that none were observed during the Veteran's routine physical examinations.  

Although the Veteran is competent to report high blood pressure readings, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his hypertension disorder can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is again not competent to diagnose himself with hypertension, or to provide an opinion relating his current hypertension to his active duty.  

Indeed, , the Veteran's recent statements of having symptoms of hypertension since service are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his hypertension.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's May 2004 claim for VA benefits listed numerous medical complaints, but nothing related to the currently claimed decision.  He also made no reference to hypertension when he filed a claim for benefits in January 2007.  Based upon the language and context of these earlier claims, particularly his May 2004 claim for service connection, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of hypertension at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.


ORDER

Entitlement to service connection for hypertension is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


